Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/17/2020, 6/23/2020, and 5/25/2021 have been considered by the examiner.
Drawings
The drawings were received on 17 March 2020.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, the examiner suggests that “metamaterial plate” be changed to “the metamaterial plate”.  Appropriate correction is required.
Claims 2-13 are objected to because they inherit the deficiencies of claim 1 through their dependencies.
Claim 9 is objected to because of the following informality: in line 1, the examiner suggests that “said spectrum light range” should be changed to “said light spectrum range”.
Claims 10-13 are objected to because they inherit the deficiencies of claim 9 through their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galutin et al. (“Invisibility Cloak Scheme with Composite Plasmonic Waveguides and Metasurface Overlayers”, May 2017) of record (hereafter Galutin).
Regarding claim 1, Galutin discloses a method for creating a space of invisibility (see at least the abstract), comprising: providing a metamaterial plate having a subwavelength thickness, said metamaterial plate having bottom and top surfaces (see Fig. 1, the abstract, and section 2. System and Methods, where a metasurface overlayer comprising a thin gold layer with 40 nm thickness is the metamaterial plate having a subwavelength thickness); radiating the bottom surface of the metamaterial plate by a primary radiation thereby to form a space of invisibility above the top surface of the metamaterial plate, said space of invisibility being located within a space of a secondary radiation above the metamaterial plate which is in turn formed as a result of said primary radiation passing through the metamaterial plate (see at least Fig. 1, the abstract, and page 2810, where illumination light is transmitted in the waveguide beneath the metamaterial plate and an object sitting above the metamaterial plate is concealed).
Regarding claim 2, Galutin discloses all of the limitations of claim 1.
Galutin also discloses that any object which is positioned within said space of invisibility becomes invisible to a device which is positioned within any space above said metamaterial plate (see at least the abstract, section 3. Results, and Fig. 4, where the surface intensity of light is unchanged between the metamaterial plate and the metamaterial plate with a Teflon cylinder, thus making the Teflon cylinder invisible from above the metamaterial plate).
Regarding claim 3, Galutin discloses all of the limitations of claim 1.
Galutin also discloses that the metamaterial plate becomes invisible in view of said primary and secondary radiations (see at least Fig. 4 and section 3. Results).
Regarding claims 7-9, Galutin discloses all of the limitations of claim 1.
Galutin also discloses that said radiation is performed by electromagnetic waves, wherein said electromagnetic waves are in the light spectrum range, and specifically in the visible spectrum range (see at least the abstract, Fig. 1 and section 1. Introduction, where the radiation is said to be light and in the figure is specifically shown to have a wavelength of 637 nm).
Regarding claim 10, Galutin discloses all of the limitations of claim 9.
Galutin also discloses that the metamaterial plate is made of gold (see at least section 2. Systems and methods, where the metamaterial plate comprises a thin gold layer).

Regarding claim 11, Galutin discloses all of the limitations of claim 10.
Galutin also discloses that a nano-spacer layer which is made of silicon is provided above said metamaterial plate which is made of gold (see at least section 2, Systems and methods, where 10 nm of Silicon (Si) covers the thin gold layer).
Regarding claim 13, Galutin discloses all of the limitations of claim 10.
Galutin also discloses that said metamaterial plate lays on top of a waveguide, and wherein said primary radiation is a plasmonic radiation provided to the metamaterial plate via a top facet of the waveguide (see at least Fig. 1, section 1. Introduction, and section 2. Systems and Methods, where the metamaterial plate layer on top of a Silicon nitride ridge waveguide, which is a plasmonic waveguide structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Galutin et al. (“Invisibility Cloak Scheme with Composite Plasmonic Waveguides and Metasurface Overlayers”, May 2017) of record (hereafter Galutin) as applied to claim 1 above, and further in view of Smith et al. (US 2010/0156573) (hereafter Smith).
Regarding claim 4, Galutin discloses all of the limitations of claim 1.
Galutin does not specifically disclose that the metamaterial plate comprises perforations.
However, Smith teaches a metamaterial plate on the surface of a waveguide (see at least the abstract) for use in invisibility cloaks (see at least paragraph [0004]) wherein the metamaterial plate can comprise perforations (see at least paragraph [0009], where CELC resonator elements can be shaped apertures, etchings, or perforations of a metal sheet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Galutin to include the teachings of Smith so that the metamaterial plate comprises perforations for the purpose of substituting one known metamaterial plate for another in order to obtain predictable results such as being used as a bounding conductor for a waveguide structure (see at least paragraph [0009] of Smith).
Regarding claim 5, Galutin as modified by Smith discloses all of the limitations of claim 4.
Galutin also discloses providing a spacer layer above said metamaterial plate (see at least section 2, Systems and methods, where the 10 nm of Silicon (Si) covering the thin gold layer is a spacer layer).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galutin et al. (“Invisibility Cloak Scheme with Composite Plasmonic Waveguides and Metasurface Overlayers”, May 2017) of record (hereafter Galutin) and Smith et al. (US 2010/0156573) (hereafter Smith) as applied to claim 4 above, and further in view of Sechrist et al. (US 9,394,166) (hereafter Sechrist).
Regarding claim 6, Galutin as modified by Smith discloses all of the limitations of claim 4.
Galutin as modified by Smith does not specifically disclose that each of the perforations pass through both said metamaterial plate and the spacer above it.
However, Sechrist teaches a metamaterial plate comprising alternating layers of electrical conductors (i.e. metal layers) and electrical insulators (see at least Figs. 1A-1C and Col. 2, line 63 through Col. 3, line 21, where alternating layers 110A-110I are electrical conductors and electrical insulators, where the electrical insulators are spacer layers above the metal layers), wherein perforations pass through both the electrical conductors and the electrical insulators (see at least Figs. 1A-1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Galutin as modified by Smith to include the teachings of Sechrist so that each of the perforations pass through both said metamaterial plate and the spacer above it for the purpose of stabilizing the plasmon resonance frequency of the metamaterial structure (see at least Col. 2, line 63 through Col. 3, line 21 of Sechrist).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galutin et al. (“Invisibility Cloak Scheme with Composite Plasmonic Waveguides and Metasurface Overlayers”, May 2017) of record (hereafter Galutin) as applied to claim 11 above, and further in view of Sechrist et al. (US 9,394,166) (hereafter Sechrist).
Regarding claim 12, Galutin discloses all of the limitations of claim 11.
Galutin does not specifically disclose perforations in the metamaterial plate and the nano-spacer layer, each of said perforations passes through both the metamaterial plate and through the nano-spacer.
However, Sechrist teaches a metamaterial plate comprising alternating layers of electrical conductors (i.e. metal layers) and electrical insulators (see at least Figs. 1A-1C and Col. 2, line 63 through Col. 3, line 21, where alternating layers 110A-110I are electrical conductors and electrical insulators, where the electrical insulators are spacer layers above the metal layers), wherein perforations pass through both the electrical conductors and the electrical insulators (see at least Figs. 1A-1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Galutin to include the teachings of Sechrist so that there are perforations in the metamaterial plate and the nano-spacer layer, each of said perforations passes through both the metamaterial plate and through the nano-spacer for the purpose of stabilizing the plasmon resonance frequency of the metamaterial structure (see at least Col. 2, line 63 through Col. 3, line 21 of Sechrist).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872           

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872